DECISION
The application of the above-named defendant for a review of the sentence of 3 years for Uttering and Delivering a Fraudulent Check imposed on March 12, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
No change will be made in the sentence heretofore imposed.
The defendant is serving three years for uttering and delivering a fraudulent check. He was sentenced on March 11,. 1970. He was originally given a deferred imposition of sentence which was revoked. From this it is apparent that the sentence is sufficiently lenient.
We thank Leonard Haxby, Esq., for his assistance to the defendant and this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Sid G. Stewart.